Pee Curiam.
We are of the opinion that the statute (Labor Law, § 390) does not forbid all compulsory contributions to benefit or insurance funds but only those where the fund is maintained or managed for the employees by someone other than themselves. The complaint does not show that this is done in the present case. It does not show that the fund is maintained or managed by the defendant or by any other corporation or unincorporated association or by any person or persons other than the employees themselves.
Order denying motion to dismiss complaint reversed, with ten dollars costs, and motion granted, with ten dollars costs, with leave to plaintiff on payment of said costs to serve an amended complaint within six days after service of order entered hereon.
Order striking out defense reversed, and motion denied on the ground that the complaint is itself insufficient.
All concur. Present — Lydon, Levy and Frankenthaler, JJ.